211 F.2d 136
ONE 1951 MERCURY CLUB COUPE,v.UNITED STATES.
No. 11921.
United States Court of Appeals Sixth Circuit.
Feb. 15, 1954.

John R. Vintilla-Miller & Kennedy, Cleveland, Ohio, for appellant.
John J. Kane, Jr., Frank E. Steel, Cleveland, Ohio, for appellee.
Before SIMONS, Chief Judge, and MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This appeal has been heard and considered upon the record and upon the briefs and oral arguments of counsel: from all of which it is the opinion of this court that the United States District Court properly decreed, upon substantial evidence and findings of fact which certainly are not clearly erroneous, the forfeiture to the United States of One 1951 Mercury Club Coupe, Motor No. 51-DA-45139M.


2
Inasmuch as there is substantial evidence to prove that Leslie Davis had possession of the automobile, with the consent of the person in whose name title to the vehicle was recorded, Ann Williams, with whom he was living in an apartment, and that he used such automobile on the date charged in the indictment in order to facilitate the sale of a contraband article, 77 grains of heroin, to a named person in violation of section 2554, Title 26, U.S.C.


3
The decree of forfeiture entered by the district court is affirmed; and it is so ordered.